



Exhibit 10.22
EXECUTION VERSION


AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of March 23, 2020 (this
“Amendment”), is by and among Forbes Energy Services LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors listed on the signature pages
hereto, the Lenders party hereto, and Wilmington Trust, National Association, as
agent for the Secured Parties under the Loan Agreement (as defined below) (the
“Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower, the Guarantors (together with the Borrower, the “Loan
Parties”), the Lenders and the Agent are parties to financing arrangements
pursuant to which the Lenders have made and may make loans and advances and
provide other financial accommodations to the Borrower as set forth in the Loan
and Security Agreement, dated as of April 13, 2017, by and among the Loan
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time, including pursuant to this Amendment, the
“Loan Agreement”);
WHEREAS, subject to the conditions set forth herein, the Lenders party hereto,
constituting the Required Lenders, are willing to consent to the amendments to
the Loan Agreement set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions. Unless otherwise defined herein, capitalized terms or matters of
construction defined or established in the Loan Agreement shall be applied
herein as defined or established therein.
2.Amendments to Loan Agreement.
(a) Section 1.02 of the Loan Agreement is hereby amended by adding the following
definitions:
“March 2020 Revolving Loan Amendment” shall mean the Third Amendment and
Temporary Limited Waiver to Credit Agreement, dated as of the March 2020
Revolving Loan Amendment Effective Date, by and among the Borrower, as a
borrower, the other borrowers party thereto, the lenders party thereto and the
Revolving Loan Agent.
“March 2020 Revolving Loan Amendment Effective Date” shall mean March 20, 2020.
“March 2020 Revolving Loan Temporary Waiver” shall mean the waiver of the
requirement under the Revolving Loan Agreement that the audit opinion of
Parent’s independent certified public accounts delivered in connection with the
audited financial statements for the fiscal year ended December 31, 2019 be
unqualified.
“March 2020 Revolving Loan Temporary Waiver Period” shall mean the period
commencing on the March 2020 Revolving Loan Amendment Effective Date through and
including June 30, 2020.





--------------------------------------------------------------------------------





(b) Section 10.08 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
Any default under any documents, instruments or agreements to which any Loan
Party or any Subsidiary of any Loan Party is a party or by which any of its
properties is bound, relating to any Indebtedness (other than the Obligations)
individually or in aggregate in excess of $500,000, which default continues for
more than the applicable cure period, if any, with respect thereto; provided
that, notwithstanding the foregoing, no Event of Default shall occur under this
Section 10.08 as a result of a default under the Revolving Loan Agreement due to
the expiration of the March 2020 Revolving Loan Temporary Waiver after the end
of the March 2020 Revolving Loan Temporary Waiver Period;
3.Representations and Warranties. Each Loan Party represents and warrants to the
Agent and the Lenders party hereto as follows:
(a)     this Amendment has been duly executed and delivered by each Loan Party,
and is a legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
and
(b) the execution, delivery and performance of this Amendment and the
transactions contemplated hereunder (i) are all within each Loan Party’s limited
liability company or corporate powers, as applicable, (ii) have been duly
authorized by such Loan Party, (iii) are not in contravention of law or the
terms of such Loan Party’s certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other applicable constituent
documents or of any material agreement or undertaking to which such Loan Party
is a party or by which such Loan Party is bound and (iv) will not materially
conflict with nor result in any material breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement or instrument to which such Loan Party or its property is a party
or by which it may be bound.
4.Acknowledgments by Guarantors. Each Guarantor hereby expressly and
specifically ratifies, restates and confirms the terms and conditions of the
Guarantee in favor of the Agent and Lenders and its liability for all of the
obligations under the Guarantee by such Guarantor, and all other obligations,
liabilities, agreements and covenants thereunder. Each Guarantor, by its
signature below, hereby acknowledges, confirms and agrees that the Guarantee
executed by the Guarantors, guaranteeing the payment and performance of the
Borrower as set forth in the Guarantee and all other obligations, liabilities,
agreements and covenants thereunder, is in full force and effect as of the
Amendment Effective Date.
5.Conditions Precedent. This Amendment shall be effective upon the satisfaction
of each of the following conditions precedent on the date hereof (the “Amendment
Effective Date”):
(a) Amendment. The Agent shall have received this Amendment duly executed and
delivered by an authorized officer of each of the parties hereto;
(b) Expenses. The Agent shall have received all reimbursable expenses of the
Agent (including fees, disbursements and expenses of its counsel) invoiced to
date in accordance with the Loan Agreement;
(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Agreement and any Other
Document to which it is a party, and each of the representations and warranties
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with the Loan Agreement or any Other Document
shall be true and correct in all material respects (without duplication of any
materiality qualifiers already set forth therein) on and as of such date as if
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations





--------------------------------------------------------------------------------





and warranties shall have been true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) on
and as of such earlier date); and
(d) No Default. No Event of Default or Default shall have occurred and be
continuing on the Amendment Effective Date, or would exist after giving effect
to the transactions described in this Amendment on the Amendment Effective Date.
6.General.
(a)Effect of this Amendment. Except as expressly provided herein, no other
consents, waivers, changes or modifications to the Loan Agreement or any Other
Documents (together, the “Loan Documents”) are intended or implied, and in all
other respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof. To the extent of conflict
between the terms of this Amendment and the other Loan Documents, the terms of
this Amendment shall control. The Loan Agreement shall be read and construed as
one agreement with this Amendment.
(b)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without regard to conflicts of
laws principles.
(c)Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.
(d)Counterparts, etc. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or email transmission shall be deemed to be an original signature
hereto.
(e)Direction. The Lenders party hereto, constituting the Required Lenders,
hereby direct the Agent to execute and deliver this Amendment, and, by their
execution below, each of the undersigned Lenders agrees to be bound by the terms
and conditions of this Amendment.
[Signature Pages Follow]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


 
BORROWER
 
FORBES ENERGY SERVICES LLC


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary






--------------------------------------------------------------------------------





 
GUARANTORS
FORBES ENERGY SERVICES LTD.


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary
C.C. FORBES, LLC


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary
TX ENERGY SERVICES, LLC


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary
FORBES ENERGY INTERNATIONAL, LLC


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary


CRETIC ENERGY SERVICES, LLC


By:/s/ L. Melvin Cooper_______________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary








--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT
WILMINGTON TRUST, NATIONAL ASSOCIATION


By:/s/ David Bergstrom_____________________
Name: David Bergstrom
Title: Vice President

,






 
LENDERS
ASCRIBE III INVESTMENTS LLC


By:/S/ Lawrence First_________________
Name: Lawrence First
Title: Managing Director
 
LENDERS
SOLACE FORBES HOLDINGS LLC
By: Solace Capital Partners LP


By:/s/ Naeem Arastu____________
Name: Naeem Arastu
Title: Managing Director










